Name: Council Regulation (EEC) No 3482/88 of 7 November 1988 partially suspending customs duties on prepared or preserved sardines applicable by the Community of Ten to imports from Spain and Portugal
 Type: Regulation
 Subject Matter: foodstuff;  tariff policy;  Europe;  fisheries
 Date Published: nan

 11 . 11 . 88 Official Journal of the European Communities No L 306/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3482/88 of 7 November 1988 partially suspending customs duties on prepared or preserved sardines applicable by the Community of Ten to imports from Spain and Portugal or Portugal shall be suspended at a level 5 percentage points below the amount of duty arising from the application of Articles 173 (2) and 360 (2) of the Act of Accession . Article 2 Should there be disturbance or threat of disturbance to the Community market in preserved sardines as a result of the speeded-up suspension of customs duties, ascertained by reference to the structure of trade in this product among the Member States, the Commission shall decide, in accordance with the procedure laid down in Article 33 of Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), as last amended by Regulation (EEC) No 3759/87 (2), on its own initiative or at the request of a Member State, on the application of surveillance measures or the partial or total re-establishment of the suspended duties until the disturbance or threat thereof has disappaeared. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Articles 33 and 192 thereof, Having regard to the proposal from the Commission, Whereas the creation of homogeneous conditions for the planning of industrial investment in order that the sardine industry as a whole may develop cohesively between now and the beginning of 1993 can be fostered by speeding up tariff dismantling ; whereas the speeding-up of this process must be done without discri ­ mination among the Member States ; Whereas a partial suspension of the customs duties applicable to preserved sardines originating in Spain and Portugal would advance the integration of the Community market in this product ; Whereas disturbances in subsequent development in trade in this product among the Member States should be prevented ; whereas there should therefore be provision for appropriate measures, HAS ADOPTED THIS REGULATION : Article 1 Customs duties on import into the Community of Ten of prepared or preserved sardines falling within CN codes 1604 13 10 and ex 1604 20 50 and imported from Spain Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 November 1988 . For the Council The President P. ROUMELIOTIS (') OJ No L 379, 31 . 12. 1981 , p . 1 . 0 OJ No L 359, 21 . 12. 1987, p . 1 .